DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s 09/16/2022 Amendments/Arguments, which directly cancelled claims 67-86; added new claims 87-106; and traversed the rejections of the claims of the 06/17/2022 Office Action are acknowledged.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 87-106 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract ideas without significantly more. The claims recites a method and apparatus for measurement data processing that is accomplished through a series of mathematical operations performed by a computer.  This judicial exception is not integrated into a practical application because the claim requires no more than a generic computer to perform generic computer functions that are well-understood, routine, and conventional activities.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because all claims elements, both individually and in combination, are directed to the mathematical manipulation of data by a general purpose computer.  The claimed limitation further encompasses a user manually calculating and solving for each of the values and does not include additional element that are sufficient to amount to significantly more than the judicial exception. Thus, it does not integrate the abstract idea into a practical application.
Step 1 – Statutory Category
Claims 87 and 97 recite a method and apparatus that requires a series of steps for measurement data processing.
Step 2A, Prong One – Recitation of Judicial Exception
Claim 87 and similarly claim 97 recite the steps of:
aggregating the measurements into measurement scans, each measurement scan corresponding to a respective time interval in which the measurement values of the measurement scan were measured;
aggregating the identifications of the radio carriers into configuration sets, each configuration set representing a combination of radio carriers in use during one of the time intervals; and
calculating a similarity metric for a pair of the measurement scans, the similarity metric representing an extent to which the measurements values of the pair, and configuration sets corresponding to the time intervals of the pair, are similar.
Claims 88-96 and 98-106 further recites the extending steps of mathematical equations and calculations for measurement data processing.  Thus, claims 87-106 recite judicial exception because the steps as claimed are no more than mathematical relationships and mathematical calculations (i.e. support of mathematical relationships/calculations disclosed throughout Applicant’s disclosure) performed by a computer that falls within the “mathematical concepts” grouping that are not sufficient to amount to significantly more than the judicial exception.  Accordingly, claims 87-106 recite the abstract idea.
Step 2A, Prong Two – Practical Application
The only additional element of claim 87 and similarly claim 97 is the step of receiving measurements from at least one mobile terminal for a plurality of radio carriers, each measurement comprising: a measurement value representing signal quality of the radio carrier; an identification of the radio carrier; and an indication of when the measurement value was measured.  This receiving step is merely data received.  As such, such receiving limitation is insignificant extra--solution activity to the judicial exception.  Accordingly, it does not integrate the judicial exception into a practical application of the exception.
Step 2B – Inventive Concept
As stated above, claims 87-106 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Since this judicial exception is not integrated into a practical application because the claim requires no more than a generic computer to perform generic computer functions that are well-understood, routine, and conventional activities; therefore, the claims are patent ineligible under 35 USC 101.

Allowable Subject Matter
Claims 87-106 are allowed over prior art.  However, 35 USC 101 rejection must be overcome.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2021/0112425 discloses a system includes one or more antennas; and a processor coupled to the antennas in communication with a predetermined target using 5G protocols.
US 10,624,024 discloses methods, systems, and devices for wireless communications.  An exemplary method includes receiving a signal corresponding to a frequency band, scanning for communications activity within the frequency band, wherein scanning for communications activity within the frequency band comprises performing a correlation calculation on samples of the signal, and determining whether to attempt a connection establishment within the frequency band based at least in part on the correlation calculation on samples of the signal.  When the scanning identifies an indication of activity, a scanning device may attempt to establish a connection with a base station within the frequency band.  When the scanning identifies an indication of no activity, a scanning device may refrain from attempting to establish a connection with a base station within the frequency band, and may perform the correlation-enhanced frequency scanning on a different frequency band.
US 8,204,512 discloses a wireless node location mechanism that defines a search region to optimize the computations associated with estimating the location of a given wireless node.  According to one implementation, a coverage map associated with each radio receiver that records signal strength data is defined out to a threshold signal strength level.  Before computing the estimated location of a given wireless nodes, a search region is defined based on the intersection of the coverage maps associated with each radio receiver that detects the wireless node.  Some implementations use information provided by the fact that certain radio receivers did not detect the wireless node to further optimize the location estimate.  By defining a search region, which is a generally small area relative to the space encompassed by an entire RF environment, the present invention provides several advantages, such as reducing the processing time and/or power to compute estimated locations for wireless nodes.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445. The examiner can normally be reached Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK KEITH can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646